Case: 19-60514      Document: 00515268266         Page: 1    Date Filed: 01/13/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                              FILED
                                                                         January 13, 2020
                                    No. 19-60514                           Lyle W. Cayce
                                  Summary Calendar                              Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MICHELLE HAWKINS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 5:18-CR-25-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Michelle Hawkins appeals her within-guidelines sentence after pleading
guilty, pursuant to a written plea agreement, to theft of Government funds.
She contends that her sentence was substantively unreasonable. Seeking to
enforce Hawkins’s appeal waiver in her plea agreement, the Government
moves to dismiss the appeal and alternatively moves for summary affirmance.
Hawkins asserts that the appeal waiver should not be enforced on policy


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60514    Document: 00515268266    Page: 2   Date Filed: 01/13/2020


                                No. 19-60514

grounds, disagreeing with our precedent in United States v. Melancon, 972
F.2d 566 (5th Cir. 1992).
      We review de novo whether an appeal waiver bars an appeal. United
States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). Based on our review of the
record, Hawkins knowingly and voluntarily entered her plea agreement,
including the appeal waiver, which is enforceable and bars her appeal. See
United States v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005). We GRANT the
Government’s motion to dismiss, and we DENY its alternative motion for
summary affirmance as unnecessary.
      APPEAL DISMISSED.




                                      2